Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a voltage measuring device having a combination of  a light source; a polarizer to polarize light emitted from the light source; a grounded conductor provided in such a way as to be separated from a high-voltage conductor, the grounded conductor being grounded; a crystal end face electrode having a floating potential, the crystal end face electrode being out of contact with the grounded conductor and the high-voltage conductor; a Pockels cell to transmit the light emitted from the polarizer, the Pockels cell being provided between the crystal end face electrode and the grounded conductor; an analyzer to transmit the light reflected by the Pockels cell; a photodetector to detect the light emitted from the analyzer; an intra-crystal electric field measurer to convert a voltage output by the photodetector into an intra-crystal electric field and output the intra-crystal electric field; a bias electrode provided between the high-voltage conductor and the crystal end face electrode in such a way as to be out of contact with the crystal end face electrode; a bias supply connected to the bias electrode; a bias supply controller to control the bias supply so as to keep an internal electric field of the Pockels cell at zero, the bias supply control unit controller being connected to the intra-crystal electric field  measurer; and  a measurement voltage calculator to obtain a voltage of the high-voltage conductor based on results output by the intra-crystal electric field measurer and the bias supply  controller as recited in claim 1. Claims 2-11 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Davidson  et al (pat# 6,307,666) disclose Crystal For Use In Electro-optic Voltage Sensor, Couples Pockels Crystal With Compensating Crystal, Such That Adjacent And Opposite Refractive Indices Of Crystals Are In Same Direction.
Wood  et al (Pat#6,124,706) disclose electro-optic voltage sensor with multiple beam splitting.
Yakymyshyn et al (Pat# 6,016,053) disclose  Gas-insulated Switchgear With Voltage Transformer And Optical Measuring Element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867